Judgment, Supreme Court, Bronx County (Lawrence H. Bernstein, J.), rendered February 1, 2005, as amended November 20, 2006, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of imprisonment of 15 years to life, unanimously affirmed.
After a thorough hearing, the court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea. There is no basis upon which to disturb the court’s determinations concerning credibility. The record, including the plea minutes and the minutes of the hearing on the motion, establishes the voluntariness of the plea and fails to support any of defendant’s claims (see People v Wheeler, 289 AD2d 10 [2001], lv denied 97 NY2d 763 [2002]). The evidence established that, prior to the plea, defense counsel engaged in suitable consultations with defendant about all the ramifications of his case, including the viability of possible defenses. The record also supports the court’s implicit rejection of defendant’s claim that his mother’s suicide threats rendered his plea involuntary (see People v Lewis, 46 NY2d 825 [1978]). We have considered and rejected defendant’s remaining arguments. Concur — Mazzarelli, J.E, Andrias, Sullivan, Williams and McGuire, JJ.